                             UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NORTH CAROLINA
                                   SOUTHERN DIVISION
                              Criminal No. 7:02-CR-98-BO
                                Civil No. 7:19-CV-4-BO


CARL RAY MCNEIL, JR.,                          )
                                               )
                      Petitioner,              )
                                               )
         v.                                    )                       ORDER
                                               )
UNITED STATES OF AMERICA,                      )
                                               )
                      Respondent.              )




          Having examined petitioner's motion pursuant to Rule 4(b) of the Rules Governing § 225 5

Proceedings, the United States Attorney is DIRECTED to file an Answer pursuant to Rule 5, Rules

Governing § 225 5 Proceedings, or to make such other response as appropriate to the above-captioned

§ 225 5 Motion to Vacate, Set Aside or Correct Sentence, within forty (40) days of the filing of this

order.

          SO ORDERED. This      l_ day of January, 2019.


                                               CHIEF UNITED STATES DISTRICT JUDGE
